Order unanimously affirmed, without costs. Memorandum: We take judicial notice that pursuant to our prior decision, petitioner would be ineligible to assume the office which he seeks (see Ernewein v Pordum, 96 AD2d 1014). In any event, we concur with Special Term that the Board of Elections properly rejected petitioner’s nominating petition. (Appeal from order of Supreme Court, Erie County, Francis, J. — Election Law, § 16-102.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ. (Order entered Oct. 26, 1983.)